Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02/23/2021 for application number 17/270,704. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claim 1 had been canceled.
Claims 2 – 4 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 and 03/02/2021, were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Enter objections to claims and/or drawings.
Claim Objections
Claim 4 is objected to because of the following informalities:  
------.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Enter Reasons for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The closest prior art on record are: (i) Japanese Patent Publication Number 2006350930 A [cited by applicant in IDS] ---control circuit and information processor to determine whether or not power saving mode is restored based on output signal when power supply is started, (ii) Lee, US 20130113532 A1  -- teaches processing system and power control device, (iii) Kim, US 20020180497 A1 --- teaches low voltage detector and circuit for resetting a microcontroller.
The independent claims 2, 3, and 4 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “ power-supply detection circuit detecting a voltage to be applied from a power supply to the control-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NITIN C PATEL/Primary Examiner, Art Unit 2186